                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

JULIA E. BLACKWOOD,

         Plaintiff,

v.                                 Civil Action No. 2:18-cv-1216

BERRY DUNN, LLC,

         Defendant.


                                 ORDER


         Pending is plaintiff’s Motion for Reconsideration of

the Court’s Order of March 13, 2019 Denying Remand, filed August

1, 2019, to which the defendant filed its response on August 15,

2019, and the plaintiff filed her reply on August 22, 2019.


         Plaintiff’s motion for remand rested on two causes of

action with factual allegations to support a claim against Ms.

Becnel; namely, wrongful termination pursuant to West Virginia

Code § 21-3-20 and invasion of privacy.    Pl.’s Mot. Remand, ECF

No. 6, at 3-4.   In defendants’ response in opposition to that

motion, they note that “Plaintiff fails to address any of the

other claims mentioned in the Complaint.    Thus, she apparently

concedes that she has no possible causes of action against

Becnel based on those claims.”    Defs.’ Resp., ECF No. 9, at 4.

Plaintiff did not reply to defendants’ assertion.     In the
court’s March 13, 2019 order denying plaintiff’s motion for

remand, it considered those two causes of action, stated that

“plaintiff advances no other ground for remand” and, having

found that Ms. Becnel was fraudulently joined, disregarded her

citizenship for diversity purposes.    ECF No. 26, at 7, 14.


          Plaintiff has not addressed the issue until the

subject motion of August 1, 2019, filed on the virtual eve of

the pretrial conference on Monday, August 5, 2019, with trial

scheduled for September 10, 2019.    It is also noted that

plaintiff in her motion to remand had asserted that she would

seek leave to file an amended complaint.    On November 26, 2018

and without leave from the court plaintiff filed a first amended

complaint, which the court struck without prejudice in its March

13, 2019 memorandum opinion and order denying her motion for

remand.   However, plaintiff stated in an unrelated May 28, 2019

briefing, two weeks after the dispositive motions deadline had

expired, that “[w]ith the Court’s striking of Blackwood’s first

amended complaint without prejudice, Blackwood’s counsel

determined to wait until discovery was complete before moving

for leave to amend the complaint.”    ECF No. 30, at 5.   The court

notes that the discovery deadline was April 22, 2019.


          Plaintiff asserts that the court was not limited to

the pleadings as they existed at the time of removal.        However,

                                 2
the court cannot consider post-removal filings “to the extent

that they present new causes of action or theories not raised in

the controlling petition filed in state court.”       Griggs v. State

Farm Lloyds, 181 F.3d 694, 700 (5th Cir.1999).       A plaintiff

cannot “‘re-plead the complaint [after removal] in an attempt to

divest this court of jurisdiction by hindsight.’”       McCoy v.

Norfolk Southern Ry. Co., 858 F.Supp.2d 639, 642 n. 1 (S.D.W.

Va. 2012) (quoting Justice v. Branch Banking & Trust Co., 2009

WL 853993 at *7 (S.D.W. Va. Mar. 24, 2009)).       The Court must

determine removal jurisdiction “on the basis of the state court

complaint at the time of removal, and . . . a plaintiff cannot

defeat removal by amending it.”       Cavallini v. State Farm Mut.

Auto Ins. Co., 44 F.3d 256, 265 (5th Cir. 1995).      The court,

accordingly, only considered the record at the time of removal.


         Plaintiff also contends that there was a “glimmer of

hope” to recover against the previously dismissed defendant,

Nicole Becnel, on claims of intentional infliction of emotional

distress, defamation, and violations of the West Virginia Wage

Payment and Collection Act, which were not addressed by her in

her September 11, 2019 motion for remand.


         The court notes that in its order denying plaintiff’s

motion for remand, it acknowledged that in plaintiff’s complaint

and in her motion for remand, she used some variation of the

                                  3
word “defamation,” and that all claims for defamation must fail

inasmuch as plaintiff had not asserted what the defamatory

statement was.    ECF No. 26, at 14.   Plaintiff contends that

there are factual allegations in the complaint that indicate

that Ms. Becnel informed others that she was “sleeping on the

job,” thereby meeting the requirement of identifying the

defamatory statement.


         However, in the plaintiff’s complaint, she does not

assert a claim for defamation, but instead asserts a claim for

invasion of privacy which the court did address.     The Supreme

Court of Appeals of West Virginia has stated that: “Although

closely related, defamation and invasion of privacy remain

distinct theories of recovery entitled to separate

consideration.”   Crump v. Beckley Newspapers, Inc., 320 S.E.2d

70, 81 (W. Va. 1983).


         In her motion for remand, plaintiff appears to use the

term defamation in connection with her claims of “false light,”

but does not identify it as a separate cause of action.     Pl.’s

Mot. Remand, ECF No. 6, at 7.    Further, in her response in

opposition to the defendants’ motion to dismiss, she asserts

that the factual allegations in the complaint support her cause

of action for invasion of privacy: “false light (defamation).”

Pl.’s Resp. Defs.’ Mot. Dismiss, ECF No. 8-1, at 9.     She does

                                  4
not contend that she intended to bring a separate claim for

defamation. Indeed, in her previously stricken first amended

complaint, plaintiff asserts a separate claim for “Defamation

and Slander,” which supports the court’s conclusion that she did

not state such a claim in her original complaint on which the

motion for remand was decided.   ECF No. 16, at 17.


          The court fully considered the issues raised by

plaintiff in her motion for remand.   Accordingly, it is ORDERED

that plaintiff’s motion for reconsideration be, and hereby is,

denied.


          The Clerk is directed to transmit copies of this order

to all counsel of record.


                     ENTER: August 23, 2019




                                 5
